Title: From Thomas Jefferson to Thomas Sumter, Sr., 22 October 1802
From: Jefferson, Thomas
To: Sumter, Thomas, Sr.


          
            Dear Sir
            Washington Oct. 22. 1802.
          
          My son in law Thos. M. Randolph has for some time contemplated the establishment of a cotton plantation in Georgia, and proposes to carry thither this fall some portion of his negroes. he has been informed that a law of S. Carolina against the importation of slaves, has been so construed as to prohibit even a citizen of the US. from an innocent passage thro’ the country with his property in that form, and has written to me for information of the fact. but I find nobody here who can give me that information, which is the reason of my troubling you for it. an answer written without delay, will reach me in time for his purpose. he would willingly on entering the state give any security for passing the whole through the state in as few days as the length of road will admit: or to accept of a watch, appointed by the authorities of the state, to attend them through, his object being bona fide to establish them all on a plantation of his own in Georgia.
          We are very hard pressed to extend the removals from office considerably in your state. it is against our inclination and we believe that except in the 3. or 4 middle states, removals dissatisfy more republicans than they gratify; and that the slow but effectual method of restoring equilibrium by filling vacancies as they happen, will effect justice in the end with the least disturbance to the tranquility of our country, adding to these removals for delinquency, and for electioneering activity. I pray you to make up an opinion on this question, on the best information you can obtain, & when made up to communicate it to me. I will say to you confidentially that mr D’Oyley is the principal urger of this measure, and has carried his remonstrance so far as to express sentiments of very dubious aspect. a friend of his proposed him for the office of Collector of Charleston. the present incumbent is considered as a meritorious & punctual officer, who had indeed been very violent against the late change but promised an honest acquiescence under it, & I have never heard that he has broke his promise. Accept assurances of my affectionate esteem & high respect.
          
            Th: Jefferson
          
        